Order issued October 2. 2012




                                             In The
                                  (fuitrt uf :iiiat
                        ,Fift1! tthtrtrt nf       at 1a11w
                                      No. 05-12-01279-CV


                               IN RE TERRY JAMES, Relator


          Original Proceeding from the County Criminal Court of Appeals No. I
                                  Dallas County, Texas
                          Trial Court Cause No. J10-060011-01


                                         ORDER
                        Before Justices Morris. Richter, and Lang-Miers

       Based on the Court’s opinion of this date, we DENY relator’s petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.




                                                     ../   (
                                                 7                          (
                                                                                7’
                                                                                .
                                                                                         J/        I1 i   4
                                                                    /                         —1
                                                                        /            —   —




                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE